Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview on September 10, 2021 with Attorney Larry Vierra.
	Amendment to claims 10 and 19, as agreed by the Attorney as follows:
	delete claims 10 and 19.


Allowable Subject Matter
Claims 1-9, 11-18, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, a method of operating a graphics processor, among other things, comprising:
filling the block of memory space in the set of blocks of memory space from which memory space is allocated with data; and 
when the block of memory space in the set of blocks of memory space from which memory space is allocated has been filled with data: 
adding the block of memory space to a set of exhausted blocks of memory space; and
processing data in the block of memory space added to the set of exhausted blocks of memory space; and 
when the data in the block of memory space has been processed: 
moving the block of memory space from the set of exhausted blocks of memory space to a set of available blocks of memory space.


Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611